Citation Nr: 0735539	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for epilepsy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active duty from January 1942 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In September 2007, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, which took place at the 
RO. He waived initial RO consideration of the new evidence 
submitted in conjunction with his hearing.  See 38 C.F.R. § 
20.1304.
 
During the September 2007 hearing, the veteran was granted a 
motion to advance his case on the Board's docket under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to an 
increased rating for epilepsy.

Initially, the Board notes that the veteran has received a 30 
percent disability rating for epilepsy since May 1958.  In 
March 2005, the veteran filed a claim for an increased 
rating, indicating that his disorder had increased in 
severity.

On examination for VA in May 2005, the veteran reported that 
over the past two years he has had six epileptic attacks with 
an average of three attacks each year.  The examiner, 
however, concluded that the veteran did not suffer from a 
seizure disorder.  Furthermore, the examiner did not provide 
any reasons or bases for his conclusion.        

Subsequent to the VA examination, VA treatment reports dated 
in 2005 show that the veteran reported episodes of 
unconsciousness and was diagnosed as having a seizure 
disorder.  The veteran's medication for seizures included 
Dilantin.  Also private hospital records dated in 2007 show 
that the veteran complained of an increase in seizures which 
were not controlled with medications. 
 
VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2007); see 38 C.F.R. § 
19.9 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for an increased rating for 
epilepsy, pursuant to the provisions of 38 
U.S.C.A. § 1151.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
epilepsy.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination. All 
tests and studies that the examiner deems 
necessary should be performed. The 
examiner should comment as to the current 
nature and severity of the veteran's 
service-connected epilepsy.

The occurrence of any seizures should be 
expressed in terms of frequency of such 
seizures on a per month basis and whether 
the seizures result in a loss of 
consciousness and the length of such loss 
of consciousness.  The examination should 
include a complete rationale for the 
opinions expressed.

3.  After conducting any additional 
indicated development, the AMC should 
again review the record. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

